DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous prior art rejections, therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based on newly cited prior art.
Examiner’s Comments
Perhaps Applicant can differentiate the claimed invention from the cited prior art by amending claim 10 to include a novel and nonobvious algorithm that is specially adapted to the described angles and determination of the size and complex index of refraction, and for which the specified angles have criticality and lead to unexpected results (if supported by the specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Waez (A refractive-index and position-independent single-particle detector for large, nonabsorbing spherical particles) in view of Ling (US 20170191923 A1), Silcott (US 20050243307 A1), and Spriggs (US 20160252443 A1).
Note: As noted in MPEP 2128 IIB, “Prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted.” Therefore, the prior art date for Waez is September 14, 2018.
Regarding claim 1, Waez teaches an apparatus (see figures and corresponding text) comprising:
a laser (laser) configured to emit a laser beam; 
a collimating lens (lens) through which the laser beam is passed; 
an aperture (aperture) configured to modify a Gaussian profile of the laser beam;
one or more photodetectors (photodiode) configured to detect light from the laser that is scattered by a particle passing through the laser beam and to generate one or more signals corresponding to information about the particle; and 
a processor operable to receive and record one or more signals from the one or more photodetectors and to process the information to determine the one or more characteristics of the particle (data acquisition system and Labview program in experimental setup; measuring size in 2nd to last paragraph of introduction).  
For the reasons given above, the examiner considers Waez as teaching the above limitations. Alternatively, if one were to consider Waez as not teaching the processor, Official Notice is taken that it is well known to use a processor to analyze data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above apparatus by having a processor to perform the algorithms disclosed by Waez in order to obtain the determination of the particle size with speed and accuracy.

    PNG
    media_image1.png
    301
    525
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    459
    543
    media_image2.png
    Greyscale
 
Waez doesn’t explicitly teach a focusing lens through which the modified laser beam is passed; that there are three photodetectors; and the processor determines the complex index of refraction of the particle
Like Waez and like Applicant, Ling is directed to an apparatus for determining the size of particles (figure 1 and paragraph 52). Ling teaches a focusing lens (92) through which the modified laser beam is passed.

    PNG
    media_image3.png
    372
    703
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a focusing lens before the sample of particles in order to direct the beam onto the desired region of the sample. 
The above combination doesn’t explicitly teach three photodetectors; the processor determines the complex index of refraction of the particle
Like Waez and like Applicant, Spriggs is directed to an apparatus for determining the size of particles (paragraph 1). Spriggs teaches three detectors, including three detectors positioned at scattering angles of 37 +/- 5, 80 +/-  5, and 115 +/- 5 degrees (figures 3, 8, and 12; paragraphs 229 and 243). Additionally, Spriggs teaches this provides the benefit of distinguishing analyte particles from other particles by taking the ratio at different angles (paragraph 70).

    PNG
    media_image4.png
    228
    424
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    470
    767
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    384
    488
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding additional detectors, including detectors at 80 +/-  5 and 115 +/- 5 in order to distinguish analyte particles from other particles by taking the ratio at different angles (also see additional prior art).
The above combination doesn’t explicitly teach the processor determines the complex index of refraction of the particle
Like Waez and like Applicant, Silcott is directed to an apparatus for optically determining the size of particles (title and abstract). Silcott teaches combining a measurement of the complex index of refraction with other measurements, including particle size (paragraph 9). Additionally, Silcott teaches this provides the benefit of enhancing the particle’s detection, identification, and classification in real-time (paragraph 9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the processor also determines the complex index of refraction of the particle in order to enhance the particle’s detection, identification, and classification in real-time.
Regarding claim 2, Waez teaches the aperture is diamond- shaped and configured to form a modified laser beam having a diamond-shaped profile (figures 3 and 6).  
Regarding claim 7, in the above combination the three photodetectors are positioned at scattering angles of 370 + 50, 800 ± 50, and 1150 ± 50, respectively, from the center of the laser beam (Spriggs: figures 3, 8, and 12; paragraphs 229 and 243).
Regarding claims 8-9, Waez doesn’t explicitly teach all three photodetectors are positioned on the same side of the laser beam (claim 8); the photodetectors at 370 + 50 and 1150 + 5° are positioned on the same side of the laser beam, and the photodetector at 800 + 50 is positioned on the opposite side of the laser beam (claim 9).  
Like Waez and like Applicant, Spriggs is directed to an apparatus for determining the size of particles (paragraph 1). Spriggs teaches placing photodetectors (42, 44) on both sides of the light beam (top and bottom; figures 3-4)

    PNG
    media_image7.png
    508
    683
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having the detectors on the top and/or bottom of the laser beam to adapt the device for a variety of measurement environments. Additionally, it would be obvious to have the at least three detectors on both the top and the bottom (and thus one at each angle is also on the opposite side) in order to make measurements at the desired angles while minimizing noise that might affect one of the detected signals. (also see waez, figure 6).
Regarding claim 10, Waez teaches an apparatus (see figures and corresponding text; also see citations above) comprising: 
a laser (laser) configured to emit a laser beam; 
a collimating lens (lens) through which the laser beam is passed; 
a diamond-shaped aperture (aperture; figure 3) through which the laser beam passing through the collimating lens is directed and which is configured to form a modified laser beam having a diamond-shaped profile; 
at least two photodetectors (photodiode) configured to detect light from the laser that is scattered by a particle passing through the laser beam and to generate one or more signals corresponding to information about the particle, wherein at least one of the photodetectors is positioned at a scattering angle of 370 + 50 from the center of the laser beam (figure 6),; and 
a processor operable to receive and record one or more signals from the at least two photodetectors and to process the information to determine at least one of the size and/or complex index of refraction of the particle (data acquisition system and Labview program in experimental setup; measuring size in 2nd to last paragraph of introduction).    
Waez doesn’t explicitly teach a focusing lens through which the modified laser beam is passed; that there are three photodetectors; and the processor determines the complex index of refraction of the particle and at least one other of the photodetectors is positioned at a scattering angle of 1150 + 50 from the center of the laser beam
Like Waez and like Applicant, Ling is directed to an apparatus for determining the size of particles (figure 1 and paragraph 52). Ling teaches a focusing lens (92) through which the modified laser beam is passed.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a focusing lens before the sample of particles in order to direct the beam onto the desired region of the sample. 
The above combination doesn’t explicitly teach three photodetectors; the processor determines the complex index of refraction of the particle
Like Waez and like Applicant, Spriggs is directed to an apparatus for determining the size of particles (paragraph 1). Spriggs teaches three detectors, including three detectors positioned at scattering angles of 37 +/- 5, 80 +/-  5, and 115 +/- 5 degrees (figures 3, 8, and 12; paragraphs 229 and 243). Additionally, Spriggs teaches this provides the benefit of distinguishing analyte particles from other particles by taking the ratio at different angles (paragraph 70).

    PNG
    media_image4.png
    228
    424
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    470
    767
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    384
    488
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding additional detectors, including detectors at 80 +/-  5 and 115 +/- 5 in order to distinguish analyte particles from other particles by taking the ratio at different angles (also see additional prior art).
The above combination doesn’t explicitly teach the processor determines the complex index of refraction of the particle
Like Waez and like Applicant, Silcott is directed to an apparatus for optically determining the size of particles (title and abstract). Silcott teaches combining a measurement of the complex index of refraction with other measurements, including particle size (paragraph 9). Additionally, Silcott teaches this provides the benefit of enhancing the particle’s detection, identification, and classification in real-time (paragraph 9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the processor also determines the complex index of refraction of the particle in order to enhance the particle’s detection, identification, and classification in real-time.
Regarding claims 11-12, Waez doesn’t explicitly teach the three photodetectors are positioned on the same side of the laser beam (claim 11); the three photodetectors are positioned on opposite side of the laser beam (claim 12).  
Like Waez and like Applicant, Spriggs is directed to an apparatus for determining the size of particles (paragraph 1). Spriggs teaches placing photodetectors (42, 44) on both sides of the light beam (top and bottom; figures 3-4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having the detectors on the top and/or bottom of the laser beam to adapt the device for a variety of measurement environments. Additionally, it would be obvious to have the at least three detectors on both the top and the bottom (and thus one at each angle is also on the opposite side) in order to make measurements at the desired angles while minimizing noise that might affect one of the detected signals. (also see waez, figure 6).
Additional Prior Art
US 20200217775 A1 reads, “A method includes receiving input indicating at least two of: (a) a coefficient of first sensitivity of an optical particle sizer (OPS) to a real part of a complex refractive index (CRI); (b) a coefficient of second sensitivity of the OPS to an imaginary part of the CRI; (c) a coefficient of a degree of monotonicity between intensity and particle size; (d) a coefficient of a dynamic range of the OPS; or (e) a coefficient of a limit of detection (LOD) of the OPS; determining ratings for the OPS using the at least two of (a)-(e) and at least two of (i) the first sensitivity, (ii) the second sensitivity, (iii) the degree of monotonicity, (iv) the dynamic range, or (v) the LOD; identifying an angle that corresponds to a maximum or minimum rating; and providing an OPS having a detection angle that is within 5 degrees of the identified angle.” (abstract).
Sachweh (US 20020018204 A1). Like Waez and like Applicant, Sachweh is directed to an apparatus for determining the size of particles (paragraph 40). Sachweh teaches at least one other of the photodetectors is positioned at a scattering angle of 115 +/- 5° (120 degrees in paragraph 47)from the center of the laser beam provides the benefit of facilitating the determination of a wide range of particle sizes by utilizing the ratio of light scattered at different angles (paragraphs 14, 40, 47).
Shi (20200158615).
Regarding claim 1, Shih teaches an apparatus comprising 
a laser (1602) configured to emit a laser beam; 
a collimating lens (1603; paragraph 148) through which the laser beam is passed; 
an aperture (1604) configured to modify a Gaussian (paragraph 173) profile of the laser beam; 
one or more photodetectors (1612, 1615) configured to detect light from the laser that is scattered by a particle passing through the laser beam and to generate one or more signals corresponding to information about the particle (paragraph 146); and 
a processor (analysis unit) operable to receive and record one or more signals from the one or more photodetectors and to process the information to determine the one or more characteristics of the particle (paragraphs 146 and 64).


    PNG
    media_image8.png
    180
    506
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    611
    594
    media_image9.png
    Greyscale

Eidhammer (Determination of index of refraction and size of …; cited by Applicant) teaches 40 degrees and 74 degrees
Baumgardner (cited by Applicant) teaches 120-150 degrees which overlaps Applicant’s
US 20020018204 A1 teaches 115+/ 5 degrees and reads “[0047] Curve 1 shows the intensity ratio of a forward scattering angle of 40.degree. and a backscattering angle of 120.degree.”
US 20160252443 A1 reads, “[0229] In FIG. 3, the arrangement of FIG. 2 is again shown, with a plurality of optical collectors 34, 36, 38 for directing light scattered by the sample onto detectors (not shown).” and  “[0243] For example, there is a marked difference in the ratio of forward scattered light at scattering angles in the range of around 30° to around 80° to back scattered light. One way of distinguishing light scattered by bubbles from light scattered from particles is therefore to determine a ratio of forward scattered light at angles of at least 35° and back scattered light. If the ratio is above a threshold value, the scattered light can be identified as being from bubbles.”
angles include around 37, 80, 115 in figures 8 and 12
US 20100225913 A1 reads, “FIG. 1 shows a representative system, where the representative approximate mean scattering angles for detectors 110, 111, 112, and 113 are 10, 20, 30, and 80 degrees, respectively.” (paragraph 152_
EP 2869058 A1 reads, “For example, there is a marked difference in the ratio of forward scattered light at scattering angles in the range of around 30° to around 80° to back scattered light. One way of distinguishing light scattered by bubbles from light scattered from particles is therefore to determine a ratio of forward scattered light at angles of at least 35° and back scattered light.”

    PNG
    media_image10.png
    285
    451
    media_image10.png
    Greyscale

US 20110116090 A1 reads “0038] The sizing laser 12 must produce a beam 18 having a path length of a known width or distance. In one embodiment, the sizing laser 12 forms a laser beam 18 that is square-shaped in cross section, with the top and bottom faces orthogonal to the plane of the particle beam 20 and focused at a point of intersection with the particle beam 20 to a known path length of one millimeter.
US 20150260628 A1 teaches a collimating lens (2), mask (3) that modifies Gaussian beam, focusing lens (4).
gauss
    PNG
    media_image11.png
    361
    638
    media_image11.png
    Greyscale

US 20080037004 A1 teaches mask (6) that modifies Gaussian beam (4) and a focusing lens (5) that focuses on target.

    PNG
    media_image12.png
    250
    457
    media_image12.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 3-11 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877